DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US Pub. No. 2017/0025381).
Regarding claim 1, in FIGs. 2-3B, Tsai discloses a die stack structure, comprising: a first die (202) and a second die (204) bonded together through a bonding structure (218, 242 and 244), wherein a bonding insulating layer (222, paragraph [0023]) of the bonding structure extends to contact with one interconnect structure (240) of the first die or the second die, wherein the bonding structure comprises a first bonding structure disposed over a front side of the first die, and the first bonding structure comprises: a first bonding dielectric layer (218, paragraph [0023]) and a first blocking layer (222) disposed in the first bonding dielectric layer, wherein the first blocking layer and the first bonding dielectric layer have different materials (e.g. when 218 is silicon dioxide and 222 is silicon nitride).
Regarding claim 8, in FIGs. 2-3B, Tsai discloses that a front side of the first die and front side of the second die are bonded together by the bonding structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub. No. 2017/0025381).
Regarding claim 11, Tsai appears not to explicitly disclose that the first die and the second die are known good dies (KGD). However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a determination that the first die and second die are functional before further processing in order to save cost, effort and energy in packaging nonfunctional devices.
Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 and 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 12-15 and 17, the prior art failed to disclose or reasonably suggest the claimed die stack structure particularly characterized by the first bonding structure comprising: a first bonding dielectric material penetrating through the first passivation layer to be in contact with the first interconnect structure of the first die; a first blocking layer on the first bonding dielectric material; a second bonding dielectric material on the first blocking layer; and a first damascene structure having a first via plug and a first conductive feature, wherein the first via plug is disposed in the first bonding dielectric material and the first blocking layer; a second die; and a second bonding structure on a front side of a second die, wherein the first die and the second die are bonded together through the first and second bonding structures.
Regarding claims 18-24, the prior art failed to disclose or reasonably suggest the claimed die stack structure particularly characterized by a redistribution circuit structure over a backside of the second die and a top surface of the gap-filling layer away from the first die, as argued for by Applicant (see pages 8-9 of Applicant’s 11/4/2022 Reply).
Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. The amendment to claim 1 failed to include all of the limitations of claim 6 and all of the limitations of the base claim and any intervening claims. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896